     Case 2:20-cv-01683-KJM-JDP Document 34 Filed 03/16/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10
                                      SACRAMENTO DIVISION
11

12
   KRISTIE SHEETS, individually and on behalf         Case No. 2:20-cv-01683-KJM-JDP
13 of all others similarly situated,
                                                      STIPULATION AND ORDER
14                 Plaintiff,                         CONTINUING STATUS CONFERENCE

15          v.

16 LIPPERT COMPONENTS, INC., A Delaware
   Corporation; FOREST RIVER, INC., an
17 Indiana Corporation; and DOES 1-10,

18                 Defendants.

19
            WHEREAS, Kristie Sheets (“Plaintiff”) originally filed this action against Defendants
20
     Lippert Components, Inc. (“Lippert”), Forest River, Inc. (“Forest River”), and Timothy DeMartini,
21
     individually and doing business as DeMartini RV Sales (“DeMartini”) in Nevada County Superior
22
     Court on July 10, 2020, which was timely removed to this Court on August 21, 2020. See Dkt. 1.
23
            WHEREAS, shortly after removal, the Court set a Status (Pretrial Scheduling) Conference
24
     (see Dkt. 2), which was scheduled for February 25, 2021 at 2:30 p.m. before Chief District Judge
25
     Mueller in Courtroom Three. See Dkt. 30.
26
            WHEREAS, following removal and on the responsive pleading deadline, Plaintiff filed a
27
     first amended complaint (“FAC”) asserting claims against Lippert and Forest River on September
28
     Case 2:20-cv-01683-KJM-JDP Document 34 Filed 03/16/21 Page 2 of 4


 1 25, 2019, and filed a voluntary dismissal without prejudice as to DeMartini. See Dkts. 8, 9.

 2          WHEREAS, in response to Plaintiff’s FAC, Forest River and Lippert, separately, each filed

 3 a motion to compel arbitration or, in the alternative to dismiss for failure to state a claim and to

 4 strike nationwide class allegations (together, the “Motions”). See Dkts. 15, 16.

 5          WHEREAS, the briefing on the aforementioned motions has closed, and the Court, on its

 6 own motion and pursuant to Local Rule 230(g), vacated the December 11, 2020, hearing on the

 7 Motions and deemed them submitted without oral argument. See Dkt. 28.

 8          WHEREAS, the parties are awaiting a ruling on the Motions.

 9          WHEREAS, the parties agree that the scope and nature of the issues that will need be

10 addressed in their Rule 26(f) conference and set forth in their Joint Status Report to the Court

11 (including, in particular, their discovery plan and proposed scheduling order), as well as the parties'

12 respective Initial Disclosures obligations, will largely depend on the Court's ruling on the Motions.

13          WHEREAS, in order to conserve the resources of the Court and the parties while awaiting a

14 ruling on the Motions, the parties previously stipulated to, and this Court entered, an order granting

15 a continuance of the February 25, 2021 Status (Pretrial Scheduling) Conference to April 8, 2021.

16 See Dkts. 31, 32.

17          WHEREAS, the parties agree to jointly request a further continuance of the Status (Pretrial

18 Scheduling) Conference in order to conserve the resources of the Court and the parties until such

19 time as they have a ruling on the Motions.

20          NOW, THEREFORE, by and through their respective counsel of record, the parties hereby

21 stipulate and agree as follows:

22          To conserve judicial resources and the resources of the parties while awaiting a ruling on the

23 Motions, the Status Conference shall be continued, from Thursday, April 8, 2021 at 2:30 p.m. to

24 Thursday, May 20, 2021 at 2:30 p.m., or a date thereafter convenient for the Court's calendar.

25          IT IS SO STIPULATED.

26 ///

27 ///

28 ///
     Case 2:20-cv-01683-KJM-JDP Document 34 Filed 03/16/21 Page 3 of 4


 1 DATED: March 11, 2021                            BARNES & THORNBURG LLP

 2
                                                By: /s/ Eric Fisher (as authorized on 3/11/2021)
 3
                                                   ERIC FISHER
 4                                                 Attorney for Defendant Lippert Components, Inc.

 5

 6 DATED: March 11, 2021                            HANSON BRIDGETT LLP

 7                                              By: /s/ Shannon M. Nessier
 8                                                 LAWRENCE M. CIRELLI
                                                   SHANNON M. NESSIER
 9                                                 MATTHEW J. PECK
                                                   Attorneys for Forest River, Inc.
10

11
     DATED: March 11, 2021                          MCCUNE WRIGHT AREVALO LLP
12

13                                              By: /s/ David Wright (as authorized on 3/11/2021)
                                                   DAVID C. WRIGHT
14                                                 Attorney for Plaintiff and Proposed Class Counsel
15

16

17
                                             ATTESTATION
18

19         All signatories listed, and on whose behalf this filing is submitted, concur in the filing’s

20 content and have authorized the filing.

21

22

23

24                                                         /s/ Shannon M. Nessier

25

26

27

28
     Case 2:20-cv-01683-KJM-JDP Document 34 Filed 03/16/21 Page 4 of 4


 1                                                ORDER

 2          The court, having reviewed the above stipulation, ECF No. 33, of the parties requesting a

 3 continuance of the scheduled status conference, hereby adopts the stipulation and orders as follows:

 4          The Status (Pretrial Scheduling) Conference, currently scheduled for Thursday, April 8,

 5 2021 at 2:30 p.m. before Judge Mueller in Courtroom Three is continued until Thursday, May 20,

 6 2021 at 2:30 p.m. The parties shall file a joint status report no less than fourteen (14) days prior to

 7 the new date for the Scheduling Conference.

 8        IT IS SO ORDERED.

 9 DATED: March 16, 2021.

10 _________________

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
